Citation Nr: 1742537	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-07 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as the result of exposure to asbestos or other chemicals. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1947 to November 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2008, the Board denied service connection for a lung disorder, diagnosed as chronic obstructive pulmonary disease (COPD), to include as a residual of exposure to asbestos during service.  The Veteran was properly notified of the decision and did not appeal.  As such, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

In 2012, the Veteran submitted additional statements in which he claimed his lung disorder was due to expose to other chemicals in service, including DDT, construction products (which also contain asbestos), brake dust, paint, and welding dust.  

In a January 2017 decision, the Board found that the Veteran's statements constituted new and material evidence and granted the Veteran's request to reopen the case and remanded the issue of service connection for the Veteran's lung disorder for further development.    

After further development and the AOJ's issuance of a May 2017 supplemental statement of the case, this appeal is now ready for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. §7107(a)(2) (West 2014). 



FINDING OF FACT

A lung disorder was not shown in service or for many years thereafter, and is unrelated to service or to exposure to asbestos or other chemicals.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos or other chemicals, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a lung condition, which he asserts is the result of exposure to asbestos or other chemicals while in service, including DDT, construction products (which contained asbestos) brake dust, paint, and welding dust while serving in a Naval Construction Battalion.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2016).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

In this case, the Veteran's lung condition, which has been diagnosed as COPD, is not considered a chronic disease under 38 C.F.R. § 3.309(a) (2016), and may therefore not be service connected under 38 C.F.R. § 3.303(b) (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a) (2016).

With regard to the Veteran's claim regarding his exposure to asbestos, VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.I.3 and Part IV.ii.1.I.3 (August 17, 2017).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2016).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

After a review of the evidence of record, the Board concedes that the Veteran was likely exposed to asbestos and various other chemicals while serving as in Naval Construction Battalion in service.  However, service connection for a lung condition is nonetheless not warranted.   

First, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to, a lung condition or asbestosis while in service.  Specifically, the Veteran's separation physical examination in November 1951 fails to document complaints of or observed symptoms related to a lung disorder or asbestosis in service.  

Secondly, post-service private treatment records do not reflect symptoms related to a lung disorder until 1998, when radiographic imaging first revealed symptoms consistent with COPD.  The Board notes this was approximately 47 years the Veteran left active duty.  The Board additional notes that in private treatment note from a family physician during an October 2000 examination, the provider specifically noted that the Veteran reported no history of chronic lung disease.  

As part of this claim, the Board recognizes the Veteran's statements relating his lung disorder to his active service and his exposure to asbestos and other chemicals.   In this regard, while the Veteran is not competent diagnose a disorder such as a lung disorder or asbestosis, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, however, the Board determines that the Veteran's statements that his lung disorder is related to exposure to asbestos or other chemicals in service is less probative when weighed against the competent and credible medical evidence of record.  As discussed above, there was almost a 50-year gap between the date the Veteran left active service in 1951 and when he was first diagnosed with COPD in 2008.  In addition, as also noted above, private treatment notes from October 2000 indicates that the Veteran previously reported no history of chronic lung disease.  In light of these facts, continuity of symptomology has not been shown based on the medical evidence of record and the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the competent and credible medical evidence of record does not attribute the Veteran's lung disorder to his active duty service, despite his contentions to the contrary.  

In arriving at this conclusion, the Board places significant value on the opinion of a VA examiner who evaluated the Veteran in February 2017.  After a thorough review of the evidence which included radiological findings, VA and private treatment records, and the Veteran's own statements regarding his exposure to asbestos and other chemicals in service, the examiner opined that the Veteran's COPD was more likely than not caused by his many years of tobacco exposure.  The examiner confirmed the diagnosis of COPD and specifically noted the absence of asbestosis.  Chest x-rays and pulmonary function testing revealed no pleural plaques indicative of asbestos exposure.  

The 2017 VA examiner's opinion is generally consistent with a 2003 VA examination which confirmed the diagnosis of COPD but found no clinical evidence that the Veteran's condition was related to exposure to asbestos or other chemicals in service.  

Private treatment records also demonstrate no evidence of a history of asbestosis or a lung disorder related to chemical exposure.  For example, at a pulmonary consultation in March 1998, the Veteran was diagnosed with probable obstructive sleep apnea.  The examiner noted the Veteran's occupational as a coal miner and his 25 pack-year history of smoking, but made no mention of exposure to asbestos or chemicals, either during or after the Veteran's active duty service.  

In March 2008, the Veteran underwent a second pulmonary evaluation.  A chest x-ray and pulmonary function test were conducted and the Veteran was diagnosed with a mild case of COPD.  Once again, no mention was made of exposure to asbestos or other chemicals.   

In concluding that the Veteran's lung disorder is not related to military service, the Board also recognizes the Veteran's statements regarding the etiology of his lung disorder.  Specifically, that his COPD is the result of his exposure to asbestos and other chemicals in service.  However, the Board finds this evidence to be less than persuasive.  While a lay person is competent to report observable respiratory symptomatology, Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), the etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent the Veteran believes that his lung disorder may be the result of exposure to asbestos or other chemical in service, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his COPD. 

Based on all the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a lung disorder caused by exposure to asbestos and other chemicals in service, and there is no doubt to be otherwise resolved.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is denied.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2) (West 2014).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran  "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

Here, the Board finds that all necessary assistance has been provided to the Veteran. Specifically, all VA treatment and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon a review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in January 2017 to obtain an additional VA examination.  As a result, the Veteran was afforded a VA examination in February 2017.  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with the Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a lung condition, to include as the result exposure to asbestos or other chemicals, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


